Citation Nr: 1754817	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for kidney cancer, to include as caused by exposure to herbicide agents and as secondary to service-connected disabilities.

3.  Entitlement to service connection for lymph node cancer, to include as caused by exposure to herbicide agents and as secondary to kidney cancer.

4.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable evaluation for hypertension.

7.  Entitlement to an effective date earlier than May 20, 2011 for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from December 1964 to November 1966, including service in Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2012 and April 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a Notice of Disagreement as to the issues listed in both rating decisions in May 2013.  In a February 2016 rating decision, the RO increased the Veteran's evaluation for PTSD to 30 percent effective the date he filed his claim, May 20, 2011.  A Statement of the Case (SOC) with respect to the issues of kidney cancer, lymph node cancer, PTSD, tinnitus, hypertension, and earlier effective date for PTSD was also issued in February 2016.  A Substantive Appeal with respect to these issues was filed in February 2016.

At the outset, the Board notes that the Veteran also objected to the denial of service connection for hearing loss in his Notice of Disagreement.  While the Veteran stated that he previously filed a claim for that issue in 2002, he also requested back pay for that issue, and concluded the Notice of Disagreement by stating that he was "appealing the decisions made by the VA."  The Board reads this as an objection as to the denial of service connection for hearing loss, and the issue has been added to the appeal for the purposes of remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board notes that the Veteran's representative has raised the issue of entitlement to service connection for spinal cancer, to include as secondary to kidney cancer, in the September 2017 appellate brief.  The Board invites the Veteran to file a formal claim for this condition if he wishes to have the issue adjudicated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss, kidney cancer, and lymph node cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's post-traumatic stress disorder (PTSD) is manifested by symptoms resulting in mild occupational and social impairment.

2.  The Veteran's tinnitus has been assigned the maximum schedular evaluation for the entire period on appeal, and it has not presented an exceptional disability picture for the purposes of extraschedular evaluation.

3.  Throughout the period on appeal, the Veteran's hypertension did not manifest with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent, to include an extraschedular rating, for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016).

3.  The criteria for entitlement to an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

PTSD

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for PTSD.

The Veteran's PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.   

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran's post-service medical records are silent with respect to treatment for PTSD.  In a July 2011 statement, the Veteran endorsed nightmares and anxiety attributable to his PTSD.

In a May 2012 VA examination, the Veteran was diagnosed with PTSD.  The examiner noted that, while a mental condition had been formally diagnosed, its symptoms were not severe enough to interfere with occupational and social functioning, or to require continuous medication.  The Veteran reported that he was in a healthy, happy marriage, and he had an excellent social support system.  He admitted to nightmares and an exaggerated startle response.  The examiner noted that the Veteran suffered from anxiety.  The examiner did not recommend follow-up treatment as it was not severe enough to warrant it.

The Veteran submitted a number of lay statements in support of his ongoing appeal.  In a December 2012 statement, a friend of the Veteran stated that he could operate equipment, but was startled by sudden noises while working.  In a January 2013 statement, the Veteran's brother reported that the Veteran suffered from nightmares, nervous sweats, anxiety, an exaggerated startle response, flashbacks, and withdrawal from friends and family.  In a second January 2013 statement, a friend and trained nurse reported witnessing symptoms of insomnia, mood swings, nightmares, depression, and anger.  The Veteran endorsed these symptoms in a concurrent January 2013 statement.  The Veteran's wife also endorsed similar symptoms in a separate statement that month.

Based upon the medical and lay evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  

In this case, the VA examiner was able to weigh observed and reported symptomatology, and rendered an assessment regarding his service-connected condition.  The symptoms attributable to the Veteran's PTSD were not severe enough to either interfere with occupational and social functioning or to require continuous medication overall, and the examiner relied on the Veteran's reportedly good relationship with friends and family, and excellent social support system.  Furthermore, the RO appropriately considered the lay statements submitted in support of the Veteran's claim when increasing the overall evaluation to 30 percent.  The lay statements echo the previously discussed symptoms of anxiety, nightmares, and sleep disturbances.  While the lay statements indicate a severity slightly more than estimated by the VA examiner, they, at most, are analogous to an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, the Board affords significant probative weight to both the medical and lay evidence of record in finding an occasional or intermittent interference with social and occupational functioning.

The next highest rating, a 50 percent rating, would require demonstrating symptoms akin to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  As the evidence of record shows, the Veteran's PTSD caused symptoms such as anxiety, sleep disturbances, and exaggerated startle responses.  These symptoms do not rise to the level of those contemplated in the 50 percent evaluation, such as suicidal ideation, which represent a more substantial impact of social and occupational functioning.  Additionally, the Veteran expressed a positive relationship with his wife, and endorsed an excellent social support system that he relied upon when processing his PTSD.  The Veteran also never sought out treatment for his PTSD, nor was treatment recommended by the examiner due to the mild nature of his symptoms overall.  As such, when considering the VA examination report and lay evidence of record, it is clear that the Veteran did not meet the criteria approximated by the 50 percent, or higher, rating categories. 

The Board acknowledges the Veteran believes that his PTSD is entitled to a higher evaluation.  Although the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of this condition is a medical, not lay, determination, and outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, specialized medical knowledge is required in order to attribute symptoms to a particular diagnoses, which the Veteran did not possess.  Instead, the more reliable, competent medical evidence of record indicates that his PTSD manifests with only mild or intermittent interference with social and occupational functioning.  Although the Veteran may believe his PTSD is more severe than the 30 percent evaluation assigned, the medical evidence of record does not support this assertion.

As such, the probative evidence of record fails to show that the Veteran's PTSD warranted a rating in excess of 30 percent.  With the preponderance of the probative evidence of record weighing against the claim, the benefit of the doubt rule need not be applied.  See 38 U.S.C. § 5107(b).  Although grateful for the Veteran's service, the claim of entitlement to an increased evaluation for PTSD must be denied.

Tinnitus

The Veteran contends that he is entitled to a rating in excess of 10 percent for tinnitus.

The Veteran's tinnitus is rated under Diagnostic Code 6260, 38 C.F.R. § 4.87.  For recurrent tinnitus, the maximum schedular evaluation is 10 percent.  

As the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus for the entire initial rating period since the date of the initial claim, the Board finds there is no legal basis upon which to award a higher schedular evaluation for tinnitus.  As such, entitlement to a rating for tinnitus in excess of 10 percent is not warranted on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the Veteran contends that 10 percent is too low for the symptoms he experiences on a daily basis, consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the evidence of record, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  The Veteran's tinnitus is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  As shown in the above discussion, the Veteran's disability is manifested by, at most, by interference with his hearing.  The Veteran has not offered additional description of symptoms he experiences due to his tinnitus, and he has not asserted a negative impact on his employment.  The Board finds that this symptom is contemplated under the relevant rating criteria.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's tinnitus is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's tinnitus presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  

In the particular case at hand, the Board finds that the Veteran's lack of symptomatology and limitation of functioning are reasonably contemplated by the rating schedule under the first prong of this analysis.  It is therefore unnecessary to reach the question of whether the disability causes marked interference with his employment or frequent periods of hospitalization.  But even assuming for the sake of argument that the second prong of Thun applies, there is still no evidence that his tinnitus has independently caused marked interference with his employment, frequent hospitalizations, or other such interference to warrant an extraschedular rating.  For these reasons and bases, the Board is not required to remand this case for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Hypertension

The Veteran contends that he is entitled to an initial compensable evaluation for hypertension.

The Veteran's hypertension was rated as noncompensable under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in Diagnostic Code 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

The Veteran's service treatment records in December 1962 note high blood pressure.  In December 1964, his blood pressure was 138/88.  In his November 1966 separation examination, high blood pressure was also noted.

The Veteran reported ongoing blood pressure issues since discharge.  Private treatment records from December 2006 indicate that his blood pressure was 140/100.  In January 2007, his blood pressure was 112/72.  In November 2007, his blood pressure was 132/85.  In April 2008, his blood pressure was 135/84.  In April 2009, his blood pressure was 135/88.  In July 2009, his blood pressure was 117/82.  In August 2009, his blood pressure was 114/83.  In May 2010, his blood pressure was 115/79.  In December 2010, his blood pressure was 134/81.  In separate readings that same month, his blood pressure was 132/100 and 124/90.  In March 2011, his blood pressure was 120/60.  In May 2011, his blood pressure was (number unclear)/76.  In June 2011, his blood pressure was 138/89 and 110/73.  In December 2011, the Veteran's blood pressure was 108/66.  In February 2012, his blood pressure was 120/80.  In April 2012, his blood pressure was 132/81.  

In a May 2012 VA examination, the Veteran's blood pressure was noted to be 116/73 in March 2012, 107/77 in February 2012, and 115/70 in August 2012.  The examiner stated that there was no history of diastolic blood pressure elevation predominantly 100 or more.  There was no functional impact noted on examination.

In October 2012, the Veteran's blood pressure was separately measured at 120/72, 132/79, 121/71 and 148/88.  In a November 2012 VA examination, the Veteran's blood pressure was noted at 144/84, 152/86 and 158/90.  

After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran is not entitled to an initial compensable evaluation for hypertension.

Throughout the period on appeal, the Veteran's diastolic blood pressure has remained consistently below 100.  While he had two readings, one in December 2006 and the other in December 2010, that were at 100, the vast majority of the Veteran's diastolic blood pressure readings have been below 100.  The Veteran has not experienced systolic pressure readings predominantly 160 or more throughout the period on appeal.  While the Veteran is on continuous medication for control, his medical history does not reflect that his diastolic pressure was predominantly 100 or more.

The Board acknowledges that the Veteran believes that his hypertension is entitled to a compensable evaluation.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Blood pressure readings are a medical, not lay, determination, and the issue of severity of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's blood pressure readings are probative medical evidence demonstrating the severity of his hypertension.  While the Veteran may believe his hypertension is worse, the numbers clearly present a reliable metric for assessing overall severity of the condition.

The Board has carefully considered both the medical and lay evidence of record.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an initial compensable rating for hypertension must be denied.

III.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  After a thorough review of the evidence, the Board finds that he is not entitled to an earlier award for the grant of service connection.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The Veteran filed his claim of entitlement to service connection for PTSD on May 20, 2011.  As such, this is also the earliest that his effective date may be set for the grant of service connection for PTSD.  The Veteran claims that he filed a claim for PTSD in 2002, but there is no documentation of a written informal claim of record.  The Veteran similarly did not provide documentation of his formal or informal claim for PTSD in 2002.  As such, the Board cannot determine that a proper claim for benefits was made in 2002.  The Board finds that the Veteran is not entitled to an earlier effective date for PTSD.


ORDER

1.  Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

2.  Entitlement to an initial rating in excess of 10 percent, to include on an extraschedular basis,  for tinnitus is denied.

3.  Entitlement to an initial compensable evaluation for hypertension is denied.

4.  Entitlement to an effective date earlier than May 20, 2011 for PTSD is denied.


REMAND

Remand is necessary to further adjudicate the remaining issues on appeal.  The Veteran claims entitlement to both kidney and lymph node cancer.  The Veteran alleges that they were caused by his exposure to herbicide agents in Vietnam.  He also provided medical literature indicating a correlation between renal cell carcinoma and hypertension, a service-connected disability.  The Veteran further contends that, if his lymph node cancer is not directly related to service, it is the result of his kidney cancer metastasizing into his lymph nodes.  As VA has conceded herbicide agent exposure, there is at least an indication from the record that the Veteran's current symptomatology may be related to service.  As such, examinations are warranted for each condition.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).

Furthermore, the Veteran disagreed with the denial of service connection for hearing loss, as stated generally in his May 2013 Notice of Disagreement.  The RO did not issue a SOC on that issue.  As such, remand is necessary for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's kidney cancer, lymph node cancer, and hearing loss.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Then, an SOC on the issue of entitlement to service connection for hearing loss should be issued to the Veteran and her representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  Schedule the Veteran for VA examination(s) to determine the current nature and etiology of his kidney and lymph node cancers.  The examiner(s) should review the entire claims file.  The examiner(s) must address the medical evidence submitted by the Veteran and his representative regarding the issues on appeal.  The examiner(s) should advance an opinion as to the following:

a)  Identify any and all diagnoses that apply to the Veteran's kidney and lymph node cancers.

b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's kidney cancer had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his exposure to herbicide agents?

c)  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that his kidney cancer was either caused by or aggravated by a service-connected disability?

d)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's lymph node cancer had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his exposure to herbicide agents?

e)  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that his lymph node cancer was either caused by or aggravated by a service-connected disability?

The examination report should specifically state that a review of the record was conducted.  If any disability is determined to be less likely than not related to service, or a service-connected disability, a full rationale must be provided.  Simply stating that a condition is not presumptively related to herbicide agent exposure is not a sufficient rationale.

If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


